In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00065-CR



           THOMAS RANDAZZO, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 336th District Court
                Fannin County, Texas
            Trial Court No. CR-15-25590




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                                    ORDER

         Court reporter Charla Reamy recorded the trial court proceedings in appellate cause

number 06-17-00065-CR, styled Thomas Randazzo v. The State of Texas, trial court cause number

CR-15-25590, in the 336th Judicial District Court of Fannin County, Texas. Thomas Randazzo

has requested a copy of that record.

         Prior to releasing volume six of the reporter’s record, we asked Reamy to redact sensitive

data from that portion of the record. See TEX. R. APP. P. 9.10. Reamy has respectfully declined

our request to redact the sensitive data. Under Rule 9.10, sensitive data includes

         (1)     a driver’s license number, passport number, social security number, tax
         identification number or similar government-issued personal identification number;

         (2)   [a] bank account number, credit card number, and other financial account
         number; [and]

         (3)      a birth date, a home address, and the name of any person who was a minor
         at the time the offense was committed.

TEX. R. APP. 9.10(a). Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper

filing with the court, including the contents of any appendices, must not contain sensitive data.”

Further, “[t]he filing of a document constitutes a certification by the filer that the document

complies with paragraphs (a) and (b) of this rule.” TEX. R. APP. P. 9.10(e).

         Having determined that volume six of the reporter’s record contains sensitive data, we

hereby ORDER Reamy to redact any and all sensitive data, as that phrase is defined by Rule 9.10,

from volume six. 1


1
 Volume six of the reporter’s record is an exhibit volume. This order does not require redaction of original exhibits.
In accordance with Rule 9.10(d), “Sensitive data must be redacted by using the letter “X” in place of each omitted

                                                          2
         The redacted volume six of the reporter’s record is to be received no later than Thursday,

November 1. If the redacted reporter’s record is not received by November 1, we warn Reamy

that we may begin contempt proceedings and order her to show cause why she should not be held

in contempt of this Court for failing to obey its order.

         IT IS SO ORDERED.


                                                      BY THE COURT

Date: October 17, 2018




digit or character or by removing the sensitive data in a manner indicating that the data has been redacted.” TEX. R.
APP. P. 9.10(d).
                                                         3